Citation Nr: 0403564	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-12 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder (PTSD) from December 3, 1999 
to January 21, 2001, and a rating higher than 30 percent as 
of January 22, 2001.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968, including a tour in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted the veteran's claim for 
service connection for PTSD and assigned an initial 10 
percent rating.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  
Subsequently, his rating was increased to 30 percent, 
effective May 1, 2002, a decision with which he disagreed in 
his July 2002 VA Form 9, Appeal to the Board.  A March 2003 
rating and supplemental statement of the case (SSOC) made the 
30 percent evaluation effective earlier, from January 22, 
2001.  So the issue on appeal is whether the veteran is 
entitled to a rating higher than 10 percent prior to this 
date and a rating higher than 30 percent as of this date.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Unfortunately, prior to deciding this appeal, the case must 
be REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2003); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

A May 2002 VA examination diagnosed the veteran with chronic 
severe PTSD with secondary substance abuse.  An April 2001 
Fayetteville VA Medical Center (VAMC) Chemical Addiction 
Rehabilitation Program outpatient discharge summary noted 
depression in addition to chronic PTSD and substance 
dependence.

Based on medical records received on December 3, 1999, which 
established the veteran's PTSD, a June 2000 rating granted 
service connection for this disorder and assigned an 
evaluation of 10 percent effective the date of receipt of the 
medical records.  After filing a December 2000 Notice of 
Disagreement (NOD) with this decision, the veteran filed a 
January 2001 claim for entitlement to service connection for 
Hepatitis C.   The RO subsequently sent him a letter 
informing him of the VCAA and its application to his 
Hepatitis C claim.  A November 2001 letter further explained 
his rights under the VCAA, but, again, only in the context of 
his claim for entitlement to service connection for Hepatitis 
C.  A May 2002 rating decision denied entitlement to service 
connection for Hepatitis C.  He did not file an NOD to 
initiate an appeal from that decision, so that issue is not 
currently before the Board and will not be addressed in this 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2003).

The RO sent no letter explaining the VCAA to the veteran in 
the context of his claim for a higher initial rating for 
PTSD.  Moreover, neither the July 2002 rating and SOC nor the 
March 2003 rating and SSOC mentioned the VCAA or listed the 
provisions of the statute or its implementing regulations.  
Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements).  The RO thus did not fulfill 
its duty to notify the veteran under the VCAA and the case 
must therefore be remanded for such notification.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any additional 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.  This includes specifically 
informing the veteran about the 
application of the VCAA as it relates to 
his claim for a higher PTSD rating both 
before and after January 22, 2001.  He 
also must be requested to submit any 
relevant evidence in his possession 
concerning this claim.

2.  The RO also should obtain copies of 
all of the veteran's VA treatment records 
since March 2003, including, but not 
limited to, any additional treatment he 
has received relating to his PTSD at the 
Fayetteville and Durham, North Carolina 
VAMCs.  Any records obtained should be 
associated with the other evidence in the 
claims file.

3.  After any additional evidence is 
obtained, schedule the veteran for a new 
VA psychiatric examination to assess the 
extent of functional impairment caused by 
his service-connected PTSD.

The claims folder is to be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done.

The examiner should indicate how the 
symptoms attributable to the PTSD affect 
the veteran occupationally and socially 
in terms of the applicable rating 
criteria.  This includes providing a 
Global Assessment of Functioning (GAF) 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).  And explain what the assigned 
score means.

If possible, based on the current 
evaluation and the prior evaluations in 
the claims file, indicate the extent to 
which the PTSD has increased since 
December 3, 1999.

The examiner is also requested to 
provide, if possible, an explanation as 
to how much of the impairment reflected 
by the GAF is represented by or is due to 
the service-connected PTSD-separate and 
apart from any nonservice-connected 
disabilities (e.g., any nonservice-
connected psychiatric disorder such as 
the depression and substance dependence 
that have also been diagnosed).  If it is 
not possible to make such a distinction, 
please so state and explain why this 
cannot be done.  Also, if the depression 
and/or substance dependence are part and 
parcel of the PTSD, or vice versa, please 
indicate this as well.  Discuss the 
rationale of the opinion, regardless.

Furthermore, indicate whether the 
veteran's PTSD precludes substantially 
gainful employment.  Discuss the 
rationale for this opinion, too.

If an examination form is used to guide 
the examination, the submitted 
examination report must include the 
questions to which answers are provided.

4.  Thereafter, review the claims file to 
ensure the requested development has been 
completed to the extent possible.  This 
includes responses to the questions posed 
to the VA psychiatric examiner.  If an 
requested development is incomplete, take 
corrective action.  38 C.F.R. § 4.2 
(2003); Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Then readjudicate the claim in light 
of the additional evidence obtained.  
This includes determining whether 
a "staged" rating is warranted under 
Fenderson, 12 Vet. App. at 125-26.  If 
benefits are not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond before returning the case to 
the Board.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




